PER CURIAM
Defendant appeals his convictions for unauthorized use of a motor vehicle, ORS 164.135, and giving false information to a police officer. ORS 162.385. He contends that his motions for judgment of acquittal on each charge should have been granted. The state concedes, and we agree, that there was insufficient evidence to prove that defendant gave false information to a police officer as that charge was alleged in the indictment. Accordingly, the court erred in not granting a judgment of acquittal on that charge.
We agree with the court and the state that there was sufficient evidence to submit the other charge to the jury.
Judgment on Count II (giving false information to a police officer) reversed; otherwise affirmed.